Citation Nr: 9909480	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left leg disorder 
secondary to service-connected residuals of a fragment wound 
of the right knee with retained foreign body.

2.  Entitlement to service connection for a bilateral hip 
disorder with degenerative changes in the right hip secondary 
to service-connected residuals of a fragment wound of the 
right knee with retained foreign body.

3.  Entitlement to an increased rating for residuals of a 
fragment wound of the right knee with retained foreign body, 
currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claims for 
service connection for a left leg disorder and a bilateral 
hip disorder, both as secondary to his service-connected 
residuals of a fragment wound of the right knee with retained 
foreign body, and denied his claim for a rating in excess of 
10 percent for residuals of a fragment wound of the right 
knee.  The veteran filed a timely appeal to these adverse 
determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran has not submitted competent medical evidence 
which indicates that he currently suffers from a left leg 
disorder.

3.  The veteran has not submitted competent medical evidence 
which indicates that his current bilateral hip disorder is 
etiologically related to his service-connected residuals of a 
fragment wound of the right knee with retained foreign body.

4.  The veteran's residuals of a fragment wound of the right 
knee with retained foreign body is currently manifested by 
the presence of numerous small, well-healed, asymptomatic 
scars, three soft tissue metallic fragments and only slight 
limitation of flexion. 



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left leg 
disorder secondary to service-connected residuals of a 
fragment wound of the right knee with retained foreign body 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for a 
bilateral hip disorder secondary to service-connected 
residuals of a fragment wound of the right knee with retained 
foreign body is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The schedular criteria for a rating in excess of 10 
percent for the veteran's residuals of a fragment wound of 
the right knee with retained foreign body have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5299-7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on his March 1997 
VA Form 9 substantive appeal, the veteran requested a 
personal hearing before an RO hearing officer, and such a 
hearing was scheduled according to a June 1997 notification 
letter.  A hearing date was set for July 1, 1997, and the 
veteran was so notified.  According to a notation on a 
subsequent VA Form 21-0584, the veteran requested that this 
hearing be "postponed" and scheduled at a later date so 
that he could procure additional "medical evidence to 
support my claim."  The hearing was then rescheduled for 
July 29, 1997.  However, according to a subsequent July 1997 
VA Form 119, Report of Contact, the veteran called to 
"cancel" this hearing, and informed the RO that he would 
call to reschedule upon receipt of new medical evidence to 
present during such hearing.  The RO then documented in an 
April 1998 Report of Contact with the veteran's then-
representative, Vietnam Veterans of America, that it had 
attempted to contact the veteran "numerous times," 
including in writing, in an attempt to determine what 
evidence he wanted to submit and to reschedule a hearing 
date, and held open the appeal for 60 days to allow him to 
respond.  The veteran's claims file does not indicate that a 
response to these numerous requests has been received.  
Furthermore, the veteran's then-representative asked that the 
appeal be certified and sent to the Board.  Given this 
history, and the fact that no request for a new hearing is of 
record, the Board determines that appellate review of the 
case may now proceed as though the request for a hearing had 
been withdrawn.

I.  Service Connection Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 
429, 448 (1995) (en banc).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1998) (hereinafter, the "Court"), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of § 3.303(b) if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A.  Left Leg Disorder

In a statement received by VA in September 1996, the veteran 
claimed that his service-connected right knee disorder had 
caused unspecified "secondary problems" with his left leg.  
In response to this assertion, the RO scheduled the veteran 
for a VA joints examination, which was conducted in October 
1996.  At that time, the veteran reported "[n]o history of 
leg pain on the right or on the left at any time."  
Examination of the veteran's legs was "unremarkable," with 
no sensory deficit, adequate muscle masses and strength, and 
normal tendon reflexes.  No diagnosis of any left leg 
disorder was rendered.  In an addendum, the examiner 
reiterated that the veteran gave a "[n]egative history of 
left leg discomfort upon repeated questioning."

The veteran's claims file contains no other medical evidence 
of any current left leg disability other than his service-
connected residual scar from the shell fragment wound of the 
left lower extremity.  

The Board thus finds no evidence that the veteran has been 
diagnosed with a current left leg disorder.  As a well-
grounded claim requires medical evidence of a current 
disability, Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992), it is the decision of the Board that the veteran has 
failed to meet his initial burden of submitting evidence of a 
well-grounded claim for service connection for a left leg 
disorder secondary to his service-connected residuals of a 
fragment wound of the right knee with retained foreign body, 
and the claim must be denied on that basis.  As the duty to 
assist is not triggered here by the submission of a well-
grounded claim, the Board finds that VA has no obligation to 
further develop the veteran's claim.  See Epps, supra; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for a left leg disorder secondary to his service-
connected residuals of a fragment wound of the right knee 
with retained foreign body. Accordingly, there is no further 
duty on the part of VA to inform the veteran of the evidence 
necessary to complete his application for this benefit.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

B.  Bilateral Hip Disorder

In the statement received by VA in September 1996, the 
veteran also claimed that his service-connected residuals of 
a fragment wound of the right knee with retained foreign body 
had begun to cause secondary problems with both hips.  At the 
time of the October 1996 VA joints examination, the veteran 
complained of bilateral hip pain, left more than right, upon 
prolonged standing or walking.  He reported that this pain 
had started four or five years earlier.  Examination of the 
hips showed several small scars over the right hip area.  The 
hips had no palpable deformity and no tenderness.  Range of 
motion testing showed full flexion and abduction on both 
sides.  The examiner diagnosed chronic pain in both hips, 
etiology undetermined at this point, and noted that x-ray 
results were pending.  In an addendum, the examiner stated 
that "[c]linically, the bilateral hip symptoms and objective 
findings suggest the presence of degenerative joint disease 
which remains to be confirmed by x-rays.  I seriously doubt 
any connection with the right knee injury, due to a lack of 
anatomical functional relationship."  X-rays revealed mild 
degenerative changes of the right hip.

A review of this evidence reveals that the veteran does 
indeed suffer from a current bilateral hip disorder, to 
particularly include degenerative joint disease of the right 
hip.  However, the Board has found no competent medical 
evidence to link the veteran's current hip disorder to any 
disease or injury incurred in service, or to connect it with 
his service-connected residuals of a fragment wound of the 
right knee with retained foreign body.  On the contrary, the 
only medical opinion which has addressed the issue, i.e., the 
statement by the VA examiner in October 1996, stated that 
there most likely was not a connection between the bilateral 
hip disorder and right knee injury, due to a lack of 
anatomical functional relationship. 

Thus, the only evidence purporting to link the hip disorder 
to any incident of service, to include his right knee injury, 
consists of statements made by the veteran himself in various 
correspondence sent to the VA.  As the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding the medical etiology of a 
current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit, in which the Court held that an 
appellant does not meet his or her burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the appellant presents 
lay testimony by persons not competent to offer medical 
opinions.  Thus, the Board finds that the veteran's lay 
opinions do not provide competent evidence of the required 
nexus.  

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a bilateral hip disorder secondary to his 
service-connected residuals of a fragment wound of the right 
knee with retained foreign body, and this claim must also be 
denied on that basis.  As the duty to assist is not triggered 
here by the submission of a well-grounded claim, the Board 
finds that VA has no obligation to further develop the 
veteran's claim.  See Epps, supra; Grivois, 5 Vet. App. at 
140.

In reaching this determination, the Board recognizes that 
this issue is also being disposed of in a manner that differs 
from that employed by the RO.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  However, for the reasons discussed previously, the 
Board finds that the veteran has not been prejudiced in this 
instance solely from the omission of the well-grounded 
analysis.   Meyer, 9 Vet. App. at 432.

Finally, the Board notes that it has not been made aware of 
any outstanding evidence which could serve to well ground his 
claim for service connection for a bilateral hip disorder, 
and, accordingly, there is no further duty on the part of VA 
to inform the veteran of the evidence necessary to complete 
his application for this benefit.  38 U.S.C.A. § 5103; 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

II.  Increased Rating Claim

The veteran's claim for an increased rating for residuals of 
a fragment wound of the right knee with retained foreign body 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Court has held that a mere allegation that 
a service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's disorder have been properly 
developed.  No further assistance to the veteran is required 
on that issue to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Service medical records indicate that the veteran sustained 
multiple fragment wounds of both lower legs, the right upper 
extremity, the back and buttocks after being hit by mortar 
fragments as a result of hostile action in the Republic of 
Vietnam in June 1969.  Service medical records indicate that 
there was no nerve or artery involvement with respect to 
these wounds.  The veteran was initially treated with 
debridement of the wounds at an evacuation hospital and then 
transferred to an Army hospital where he underwent delayed 
primary closure of the wounds.  Postoperatively, it was 
reported that the veteran had been in physical therapy and 
had made satisfactory progress.  His range of motion was 
noted to be approaching normal.  Although the veteran 
reportedly still had some limited range of motion of the 
right knee, his wounds were noted to be healing without 
difficulty.  The veteran was apparently hospitalized for a 
total of 31 days and then air evacuated to Ireland Army 
Hospital in Fort Knox, Kentucky.  At Ireland Army Hospital on 
July 13, 1969, it was reported that the veteran's fragment 
wounds of the leg, buttock, right arm and back were healed.  

The veteran filed a claim for service connection for these 
injuries in 1973.  On VA examination in February 1973, the 
veteran complained that his right knee hurt most of the time 
especially on prolonged standing.  Examination of the skin 
revealed, in pertinent part, a scar on the back of the inner 
right knee which was slightly depressed and which measured 2 
3/4 inches by 1 inch.  The scar was described as not adherent 
to the underlying structures.  The examiner noted that none 
of the fragment wounds involved the muscles or nerves.  
Musculoskeletal examination revealed all of the peripheral 
joints to be within normal limits.  There was no swelling, no 
atrophy, no degree of limitation of flexion or extension, or 
angle of fixation.  An x-ray of the right knee revealed 
several metallic densities in the posterior soft tissues of 
the distal femur and proximal tibia, likely representative of 
metallic foreign body as well as metallic fragments in the 
soft tissue of the right knee. 

Service connection for residuals of fragment wound of the 
right knee with retained foreign bodies and pain was 
established by the RO in a May 1973 rating decision effective 
from January 1973 and a 10 percent disability evaluation 
assigned.  That rating has remained in effect through the 
current appeal.

Evidence relevant to the current level of severity of the 
veteran's right knee disorder includes the report of the VA 
joints examination conducted in October 1996.  At that time, 
the veteran reported that his right knee was "usually 
symptom free."  He did not complain of any right leg or knee 
problems.  Physical examination revealed numerous, small, 
nontender scars from shrapnel fragment wounds along the mid 
portion of the right lower leg and around the right knee.  
Examination of the knee itself revealed no bony deformity, no 
effusion, no crepitance, and no tenderness.  Range of motion 
testing showed extension to zero degrees and flexion to 130 
degrees.  As noted previously, examination of the lower 
extremities was "unremarkable," with no sensory deficit, 
adequate muscle masses and strength, and normal tendon 
reflexes.  The right lower leg had an irregular, nontender 
scar from a fragment wound.  The examiner diagnosed residuals 
of multiple shrapnel fragment wounds.  Subsequent x-rays of 
the right knee showed some degenerative changes of the knee 
as well as three metallic fragments in the soft tissue.

The veteran's residuals of a fragment wound of the right knee 
with retained foreign body have been evaluated as 10 percent 
disabling by analogy to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-7805.  As this evaluation has been in 
place for at least 20 years, it is protected from reduction 
due to the provisions of 38 U.S.C.A. § 110 (West 1991).  See 
also 38 C.F.R. § 3.951 (1998).  

The 5200 series of the VA Schedule for Rating Disabilities 
deals with injuries to the musculoskeletal system.  A right 
knee disability may be evaluated pursuant to the criteria 
found in Diagnostic Codes 5256 through 5262 of the Rating 
Schedule.  38 C.F.R. § 4.71a (1998).  Under the diagnostic 
codes in that series applicable to this case, an evaluation 
of 10 percent is warranted where the evidence shows flexion 
of the knee limited to 45 degrees (Diagnostic Code 5260) or 
where there is limitation of extension to 10 degrees 
(Diagnostic Code 5261).  A higher evaluation of 20 percent is 
warranted where the evidence shows flexion of the knee 
limited to 30 degrees (Diagnostic Code 5260) or limitation of 
extension to 15 degrees (Diagnostic Code 5261).  38 C.F.R. § 
4.71a (1998).  Noncompensable evaluations under Diagnostic 
Codes 5260 and 5262 require limitation of flexion to 60 
degrees and extension limited to 5 degrees, respectively.  
Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II 
(1998).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998). 

Under Diagnostic Code 5003, which provides for degenerative 
arthritis, disability is rated on the basis of limitation of 
motion under the appropriate diagnostic codes. When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints. 38 C.F.R. Part 4, § 4.71a, 
Code 5003 (1998).  Further, the General Counsel for VA, in an 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003, which provides 
for the presence of arthritis, and Diagnostic Code 5257 which 
provides for recurrent subluxation or recurrent instability 
of the knee.  The General Counsel stated that when a knee 
disorder is already rated under Diagnostic Code 5257 based 
upon instability of the knee, the veteran may also be 
entitled to a separate rating for arthritis if the veteran 
has limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees) or Diagnostic Code 5261 (extension 
limited to 5 degrees).

In this case, a review of the evidence reveals no evidence 
that the veteran suffers from any impairment of the 
musculoskeletal system related to his right knee disability 
which is more than slight in degree.  Examination of the 
right knee was essentially normal, with no bony deformity, no 
effusion, no crepitance, no tenderness, and full range of 
extension and almost full range of flexion to 130 degrees.  
Furthermore, the veteran did not complain of any right knee 
problems at the time of examination, and reported that the 
knee was usually symptom free.  Thus, in the absence of any 
evidence of instability of the right knee, or more than 
slight limitation of flexion of the right knee, the Board 
finds that an evaluation in excess of 10 percent under the 
diagnostic codes set forth above is not warranted by the 
evidence.

Further, although the most recent VA examination did 
demonstrate the presence of some degenerative changes in the 
right knee on x-ray examination, it is not clear whether this 
is related to the soft tissue shell fragment wounds of the 
right leg.  As noted above, there is no evidence that the 
initial injury involved the knee joint itself.  In any case, 
given the almost full range of motion of the veteran's right 
knee, and the lack of any evidence of any additional impaired 
functioning of the knee, including instability or painful 
motion, an analysis under the codes which evaluate the 
severity of arthritis would not result in a higher rating.

It is also noted that a rating greater than 10 percent is not 
appropriate as a consequence of functional impairment.  Under 
the provisions of 38 C.F.R. § 4.40 (1998), the Board must 
consider functional loss, "supported by adequate pathology 
and evidenced by the visible behavior of the claimant."  In 
addition, under the provisions of 38 C.F.R. § 4.45 (1998), 
the Board must consider such factors as weakened movement, 
excess fatigability, incoordination, and pain on movement, 
when evaluating the severity of a disorder such as the 
veteran's.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
report of the October 1996 VA examination makes no indication 
as to objective evidence of pain on motion.  However, this 
report does indicate that muscle mass and strength of the 
lower extremity were adequate.  Further, at that time, while 
the veteran complained of bilateral hip pain upon prolonged 
standing or walking, no history of leg pain on the right or 
left was reported and the veteran reported that his right 
knee was usually symptom free. 

In addition, given the nature of the veteran's disorder, the 
Board has considered the application of 38 C.F.R. § 4.73, 
Diagnostic Code 5310 through 5312, pursuant to which the 
severity of muscle injuries is evaluated.  However, given the 
lack of any evidence of any muscle injury, the Board finds 
that an analysis under these codes would not result in a 
higher rating.

The veteran's residuals of a fragment wound of the right knee 
with retained foreign body has also been evaluated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805, 
pursuant to which the severity of scars is rated.  Diagnostic 
Code 7805 states that scars are to be rated based on 
limitation of function of the part affected.  A review of the 
evidence described above reveals no evidence that the several 
small scars of the knee and right lower leg area are 
symptomatic in any way, or affect the functioning of any 
part.  On the contrary, the scars have been found to be 
small, well-healed and nontender.  Further, to the extent 
that the slight limitation of flexion is related to the 
fragment wounds in the right knee area, the Board notes that 
such limitation of function under the applicable codes, set 
forth above, does not warrant an evaluation greater than the 
currently assigned 10 percent disability evaluation.  As 
such, there is no basis for the assignment of a rating in 
excess of 10 percent.  Thus, the Board finds that a 10 
percent rating under Diagnostic Code 7805 is the maximum 
rating warranted under this code section.

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other code sections 
related to scars.  The veteran is not entitled to a rating 
under the provisions of Diagnostic Code 7800, as his scars 
are not located on his head, face, or neck.  Similarly, his 
scars are not the result of a burn, as is contemplated by 
Diagnostic Code 7801 and Diagnostic Code 7802.  The evidence 
does not indicate that the veteran's scars are poorly 
nourished with repeated ulceration, as is contemplated by the 
criteria of Diagnostic Code 7803.  Finally, the scars have 
not been shown to be tender and painful on objective 
demonstration, as is required for an evaluation under 
Diagnostic Code 7804.  Hence, evaluation under these codes is 
not warranted.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's residuals 
of a fragment wound of the right knee with retained foreign 
body.  The Board would point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996), the Court held that the Board does not 
have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for a left leg disorder secondary to 
service-connected residuals of a fragment wound of the right 
knee with retained foreign body is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a bilateral hip disorder with 
degenerative changes in the right hip secondary to service-
connected residuals of a fragment wound of the right knee 
with retained foreign body is denied.

A rating in excess of 10 percent for residuals of a fragment 
wound of the right knee with retained foreign body is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


